OPINION — AG — UNDER THE PROVISIONS OF 10 O.S.H. 172.12(A) AND 10 O.S.H. 172.6(G), THE OKLAHOMA COMMISSION FOR CRIPPLED CHILDREN IS AUTHORIZED TO FORMULATE PLANS AND PROCEDURES, AND TO MAKE RULES AND REGULATIONS, AS MAY BE NECESSARY FOR THE CARE OF CHILDREN WITH EMERGENCY CONDITIONS; BUT IT IS THE FURTHER OPINION OF THE AG THAT NO SUCH PLANS, PROCEDURES, RULES OR REGULATIONS MAY BE IN CONFLICT WITH THE PROVISIONS OF HOUSE BILL NO. 533 (REIMBURSE OR PAID BY THE OKLAHOMA COMMISSION FOR CRIPPLED CHILDREN FOR ANY SERVICE RENDERED, PAYMENT TO HOSPITAL OR CLINIC) (RICHARD HUFF)